Citation Nr: 1745882	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for nerve damage of the right upper extremity (nerve damage).

2.  Entitlement to an increased rating for residuals of the right wrist injury. 


REPRESENTATION

Appellant represented by:	New York State Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  

In January 2016, the Board remanded the appeal for further development.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of nerve damage disability in his right upper extremity.

2.  The Veteran's right wrist has not been productive of palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  


CONCLUSION OF LAW

1.  The criteria for service connection for nerve damage in the right upper extremity have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
2.  The criteria for a compensable rating for residuals of the right wrist injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1 4.3, 4.7, Diagnostic Code 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nerve damage

The Veteran contends that nerve damage was incurred or caused by active duty service.   

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claim in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that the first prong for establishing service connection has not been satisfied.  During an examination in November 2012, the examiner noted that the Veteran did not have numbness or tingling during a medical consultation, (see VA Rochester Outpatient Clinic records) and in a June 2014 VA examination, the examiner found that the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  What the record revealed was that the Veteran has fleeting symptoms of moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness, arising from the he position of his hands when operating a truck.  There being no disease process present or diagnosed disability, there is no basis to establish service connection.  

The Board has considered the Veteran's contentions that he has a nerve condition caused by his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of pain, swelling, cramping, and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), May 2015 Board Hr. Tr. pp. 19, 21-22.  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as nerve pathology.

The Board finds the June 2014 VA medical opinion to be highly probative on the issue of service connection, because this report was given based on all of the pertinent information in the case, and the accurate facts were before the examiner.  This reports also included the reasons underlying the conclusions, which are not contradicted by the other probative evidence of record.  

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's service connection claim for nerve damage is denied.  

Residuals of a right wrist injury

The Veteran seeks a compensable rating for the residuals of his right wrist injury.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity, and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

Relevant rating criteria provides for a maximum 10 percent evaluation where the wrist manifests palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).  Normal palmar flexion is to 80 degrees and normal dorsiflexion is to 70 degrees. 38 C.F.R. § 4.71, Plate I.  

In the June 2014 VA wrist Disability Benefits Questionnaire (DBQ), the examiner noted that the Veteran palmar flexion was greater than 80 degrees.  The Veteran's dorsiflexion is greater than 70 degrees for his right wrist.  Id.  The VA examiner noted that the Veteran did not have any functional loss.  Id.  Nor did he have any additional limitation in the range of motion after repetitive-use testing or pain on the palpation of joints/soft tissue of the right wrist.  Id.  The Veteran had similar results in a VA examination in November 2010 with respect to the palmar flexion and dorsiflexion range of motion.  During the November 2010 VA examination, the examiner noted that the Veteran did not have pain after repetitive motion or ankylosis.  The record clearly shows that a higher rating of 10 percent for the Veteran's right wrist disability is not warranted.  

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's secondary service connection claim for residuals of the right wrist injury is denied.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for nerve damage of the right upper extremity is denied. 

Entitlement to an increased compensable  rating for residuals of the right wrist injury is denied.   




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


